DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, drawn to a method of screening inhibitors of CRISPR-Cas systems, in the paper of 4/14/2022, is acknowledged.  It is noted that applicants DID NOT elect a species as was required of them in the paper of 1/20/2022.
Claim 15-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, filed 4/29/2020 and 5/14/2020 are acknowledged.  Those references considered have been initialed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-14 dependent on) are indefinite in that the recitation “validating the one or more putative inhibitors based on a cell-based knockdown assay and a cell-based nuclease activity assay comprising use of a frame-shift reporter; and selecting one or more final inhibitors based at least in part on the cell-based knockdown assay and the cell-based nuclease activity assay” is unclear and confusing.
The basis of this indefiniteness is the following:  First it is unclear and confusing as to how one is validating the one or more putative inhibitors based on a cell-based knockdown assay and a cell-based nuclease assay comprising use of a frame-shift reporter.  What is a cell-based knockdown assay and what are the steps necessary to perform a cell-based knockdown assay in order to “validate the one or more putative inhibitors”?  What is a cell-based nuclease activity assay comprising use of a frame-shift reporter and what are the steps necessary to perform a cell-based nuclease activity assay comprising use of a frame-shift reporter in order to “validate the one or more putative inhibitors”?
What is the difference between “validating the one or more putative inhibitors…” and selecting one or more final inhibitors…”?  Given the indefiniteness as discussed above and that it is unclear and confusing as to what “validating” and “selecting” means this recitation is considered a mental step and is thus not given patentable weight.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Science Advances, Vol 3, e1701620, July 12, 2017) and Lynch et al.  (US 6,207,397).
Shin et al., teaches the disabling of Cas9 by an anti-CRISPR DNA mimic.  Shin et al. teach that natural inhibitors of CRISPR-Cas9 enable phages to evade immunity and show promise in controlling Cas9-mediated gene editing in human cells. However, the mechanism of CRISPR-Cas9 inhibition is not known, and the potential applications for Cas9 inhibitor proteins in mammalian cells have not been fully established.  Shin et al. show that the anti-CRISPR protein AcrllA4 binds only to assembled Cas9-single-guide RNA (sgRNA) complexes and not to Cas9 protein alone. Shin et al. teach that A 3.9 A resolution cryo-electron microscopy structure of the Cas9-sgRNA-AcrilA4 complex revealed that the surface of AcrilA4 is highly acidic and binds with a 1:1 stoichiometry to a region of Cas9 that normally engages the DNA protospacer adjacent motif. Consistent with this binding mode, order-of-addition experiments showed that AcrllA4 interferes with DNA recognition but has no effect on pre-formed Cas9-sgRNA-DNA complexes. Shin et al. teach that timed delivery of AcrllA4 into human cells as either protein or expression plasmid allows on-target Cas9-mediated gene editing while reducing off-target edits. These results provide a mechanistic understanding of AcrilA4 function and demonstrate that inhibitors can modulate the extent and outcomes of Cas9-mediated gene editing.
Shin et al. teach a method comprising incubating the AcrIIA4 inhibitor with a PAM-rich target oligonucleotide, a CRISPR-Cas effector protein and a guide molecule and assaying the interaction of the AcriiA4 inhibitor and the CRISPR-Cas effector proteins (see Figure 1 and supporting text).  
Finally, Shin et al. teach that newly discovered protein inhibitors, encoded by bacteriophages provide an attractive solution to the problem of not having an inducible off switch to prevent undesirable gene editing.  Shin et al. further teach that they anticipate that Cas9 inhibitors could be broadly useful in situations where precise control of either on- or off- target gene editing is desirable such as during allele specific therapeutic editing (left column top of page 6).
Lynch et al.  (US 6,207,397) teach an invitro fluorescence polarization assay and its use in methods that identify a test substance that inhibits the mutual association of two molecules.  The taught method includes the steps of providing two components capable of mutual association, one of said components bearing a covalently linked fluorophore; preparing a mixture containing the two components and at least one test or potential inhibitor substance; irradiating the mixture with polarized light of a suitable wavelength permitting excitation of the fluorophore as indicated by emission of polarized light; measuring the degree of polarization of the emission, and determining the effect of the presence or concentration of the test substance in decreasing the observed emission polarization of a mixture of the two components alone.  Inhibitory activity of the test substance correlates with decreased depolarization values.  Lynch et al. teach that automated equipment can be used for high-throughput assays to perform the taught methods.
One of skill in the art before the effective filing date of the invention would have been motivated to combine the methods of Lynch et al. and Shin et al. to screen for potential inhibitors of CRISPR-Cas systems for use in situations where precise control of either on- or off- target gene editing is desirable such as during allele specific therapeutic editing.  One of skill in the art before the effective filing date would have been motivated to use the methods of fluorescence polarization taught by Lynch et al. which include detecting a change in fluorescence polarization, using automated high throughput means, in the methods taught by Shin et al. to detect the binding of a potential inhibitor molecule to the CRISPR-Cas effector protein.  These obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  The expectation of success is high based upon the high level of skill in the art as exemplified by Lynch et al. and Shin et al. who teach all that is required to practice the obvious methods.
Thus, claims 1, 6, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Science Advances, Vol 3, e1701620, July 12, 2017) and Lynch et al.  (US 6,207,397).


Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
4/29/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652